Dismissed and Memorandum Opinion filed June 10, 2004








Dismissed and Memorandum Opinion filed June 10, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01250-CV
____________
 
BEHZAD NAZARI ALGHARAVI, Appellant
 
V.
 
SHOLEH MOSAVI ALGHARAVI, Appellee
 

 
On
Appeal from the 309th District Court
Harris
County, Texas
Trial
Court Cause No. 02-28720
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed October 8,
2003.  The clerk=s record was filed on December 12,
2003.  The reporter=s record was filed on February 17,
2004.  No brief was filed.
On April 15, 2004, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before May 17, 2004 , the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 10, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.